                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                             Case No. 21-CR-100

JOSHUA A. GAMA,

                       Defendant.


                                              ORDER


       Defendant Joshua A. Gama has pleaded guilty to the crime of distribution of child

pornography in violation of 18 U.S.C. § 2252A(a)(2)(A). His sentencing is scheduled to be held

November 10, 2021. The case is currently before the Court on defendant’s motion to compel the

production of treatment records. More specifically, the defendant seeks copies of the records

concerning his treatment at Professional Psychotherapy Services in St. Louis, Missouri, which he

was ordered to undergo as a condition of his pretrial release in this matter. While on pretrial

release, Gama is being supervised by the United States Probation Office in St. Louis. The

probation office supervising him has communicated to counsel that it can obtain records and

information from the treatment provider but will not release them to Gama or his counsel without

an order from the Court. It is for this reason that the defense has filed the instant motion.

       The motion is granted. Gama’s treatment records may be relevant to his sentencing, in

particular, to issues concerning further treatment, rehabilitation, and any risk to the public. Under

these circumstances, the refusal of U.S. Probation to provide the records is difficult to understand.

In any event, without objection from the government, the defendant’s motion is GRANTED and




         Case 1:21-cr-00100-WCG Filed 08/13/21 Page 1 of 2 Document 13
U.S. Probation is ordered to produce the records of treatment of the defendant while on supervised

release that are within its control.

        SO ORDERED at Green Bay, Wisconsin this 13th day of August, 2021.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




                                                2

          Case 1:21-cr-00100-WCG Filed 08/13/21 Page 2 of 2 Document 13
